Title: To Thomas Jefferson from Samuel Morse, 2 March 1802
From: Morse, Samuel
To: Jefferson, Thomas


          
            March 2, 1802.
          
          S. Morse presents his affectionate regards to Mr. Jefferson. A young man, with whom he has become acquainted since his residence in this city, is about to begin a publication in Connecticut, under the title of the “Connecticut Republican Magazine,” he is very desirous to wait on the president and ask his patronage as a subscriber. Mr Jefferson will feel the delicate situation of the writer between a wish to promote the interest of a publication which by becoming the depository of many valuable essays will, he hopes prove of use where it is very much wanted, and the anxiety he must feel, to preserve such an attention to etiquette as might screen him from the imputation of forwardness and assumption. Believing that in a republic, the citizens should as far as practicable be acquainted with those selected to conduct the public affairs; feeling, too, that a personal knowledge of the present chief magistrate must increase the sentiments generally felt in his favor by those who agree with him in politics; the writer has suffered a wish to oblige one who has expressed a high degree of confidence in him, to prevail over other considerations, and ventures to request permission of Mr. Jefferson to wait on him on Sunday morning with the young man in question.
        